 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   K.D., an individual,
                                                           Case No.: 2:17-cv-02825-RFB-NJK
11          Plaintiff(s),
                                                                          Order
12   v.
                                                                     [Docket No. 101]
13
     UNITED AIRLINES, INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court is a renewed motion to withdraw as counsel for Plaintiff. Docket
17 No. 101. The Court hereby SETS a hearing on that motion for 10:00 a.m. on December 20, 2018,
18 in Courtroom 3B. Plaintiff shall appear in person. Plaintiff’s current counsel and any newly
19 retained counsel shall appear in person. THERE WILL BE NO EXCEPTIONS TO THE
20 APPEARANCE REQUIREMENTS OF BOTH PLAINTIFF AND COUNSEL. No later than
21 December 4, 2018, Plaintiff’s current counsel shall serve her with this order and shall file a proof
22 of service. Any response to the motion to withdraw shall be filed no later than December 13, 2018.
23         Unless and until the Court grants Mr. Naddafi’s motion to withdraw, he remains counsel
24 of record in this matter. As such, he is required to comply with all Court orders including, but not
25 limited to, the order requiring him to file Plaintiff’s declaration in compliance with Docket No.
26 100.
27 . . .
28 . . .

                                                    1
 1   Failure to comply with any portion of this order may result in sanctions.
 2   IT IS SO ORDERED.
 3   Dated: November 29, 2018
 4                                                        ______________________________
                                                          Nancy J. Koppe
 5                                                        United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
